Judgment* Supreme Court, New York County (Jerome Marks, J.), rendered January 11, 1990, convicting defendant, after a jury trial, of the crime of burglary in the third degree, and sentencing him, as a predicate felony offender, to an indeterminate term of 2 to 4 years imprisonment, unanimously affirmed.
On this record we conclude that defense counsel showed "reasonable competence” (People v Serrano, 163 AD2d 66, 67, lv denied 76 NY2d 896). We cannot conclude, as a matter of law, that the absence of objection by defense counsel to certain of the court’s charges constitutes ineffective assistance of counsel. Defendant has not made a motion pursuant to CPL 440.10 which would permit inquiry into those specific issues and allow defense counsel an opportunity to rebut defendant’s *401assertions (see, People v Jiggetts, 178 AD2d 332). Concur— Sullivan, J. P., Wallach, Asch, Kassal and Rubin, JJ.